Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 02/07/2022. Claims 1-9, and 11-21 are pending.

Response to Arguments
Applicant’s arguments, see remarks pp. 12-13, filed 02/07/2022, with respect to the rejection(s) of claim(s) 11, 20 and 21 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Malhotra and/or Taine.
Applicant's remaining arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that Dorner is silent regarding a chatroom related to a VoIP call, the chatroom provided on a messenger service. Remarks p. 10. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Dorner teaches sending information about the shared media content and the reaction information to a chatroom (“The system can facilitate interactions between users, for example via a general user pool 1 
Applicant argues that claims 2 and 14 are patentable for the same reasons as provided for claims 1 and 13. Remarks p. 11. Applicant’s argument is not persuasive for the same reasons as provided above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 8, 9, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0352303 (“Siddique”), in view of U.S. Pat. No. 9,807,732 (“Clark”), and further in view of U.S. Pat. No. 10,536,542 (“Dorner”).

Regarding claim 1, Siddique teaches a method performed by a computer apparatus including processing circuitry (“Interaction system 108 may be implemented using a network-connected server,” ¶ [0059]), the method comprising: 

	Siddique fails to teach receiving, by the processing circuitry, a position at which a reaction is input from the user during the VoIP call; sending reaction information and the position to at least one other user participating in the VoIP call, the reaction information corresponding to the reaction; and displaying an indication of the reaction on the VoIP call screen or the content sharing screen based on the position. Clark teaches receiving, by the processing circuitry, a position at which a reaction is input from the user during the VoIP call (“The user input manager 420 may receive, from any of the client devices on the call, user input data. The user input data may comprise one or more of: an audio sticker, a mask, a reaction, an emoji, a doodle, or a mood,” Col. 8, lines 8-18; “The components of user input data that may be useful for call-tuning may include at least one of: a timestamp of the user input data, a duration of the user input data, positioning of the user input data relative to the displayed video, or an identifier of 
	Siddique-Clark fails to teach sending information about the shared media content and the reaction information to a chatroom related to the VoIP call, the chatroom being provided on a messenger service. Dorner teaches sending information about the shared 

Regarding claim 13, Siddique teaches a computer apparatus comprising processing circuitry (“Interaction system 108 may be implemented using a network-connected server,” ¶ [0059]) configured to:

Siddique fails to teach receiving a position at which a reaction is input from the user during the VoIP call; sending reaction information and the position to at least one other user participating in the VoIP call, the reaction information corresponding to the reaction; and displaying an indication of the reaction on the VoIP call screen or the content sharing screen based on the position. Clark teaches receiving a position at which a reaction is input from the user during the VoIP call (“The user input manager 420 may receive, from any of the client devices on the call, user input data. The user input data may comprise one or more of: an audio sticker, a mask, a reaction, an emoji, a doodle, or a mood,” Col. 8, lines 8-18; “The components of user input data that may be useful for call-tuning may include at least one of: a timestamp of the user input data, a duration of the user input data, positioning of the user input data relative to the displayed video, or an identifier of the user input data, e.g. an identifier associated with 
Siddique-Clark fails to teach sending information about the shared media content and the reaction information to a chatroom related to the VoIP call, the chatroom being provided on a messenger service. Dorner teaches sending information about the shared media content and the reaction information to a chatroom (“The system can facilitate 

Regarding claims 3 and 15, Siddique-Clark-Dorner teaches the invention of claims 1 and 13, and further teaches recognizing a playback position of content being played back on the content sharing screen at a point in time at which the reaction is input as the position (Dorner: “The user profile data of that user can also include a 

Regarding claims 4 and 16, Siddique-Clark-Dorner teaches the invention of claims 1 and 13, and further teaches specifying a reaction target among a participant video in the VoIP call screen and the content sharing screen based on the position (Dorner: Fig. 4B, 425 and/or 455; “Other example user interfaces can implement variations on the example illustrated timeline 455, for example placing the emoticons at the corresponding timecodes on the video timeline 440 or as a separate timeline below timeline 440,” Col. 14, lines 47-67). 

Regarding claim 6, Siddique-Clark-Dorner teaches the invention of claim 4, and further teaches specifying the content sharing screen as the reaction target in response to a playback position of content being played back on the content sharing screen being received as the position (Dorner: Fig. 4B, 425 and/or 455; “Other example user interfaces can implement variations on the example illustrated timeline 455, for example placing the emoticons at the corresponding timecodes on the video timeline 440 or as a separate timeline below timeline 440,” Col. 14, lines 47-67).

Regarding claims 8 and 18, Siddique-Clark-Dorner teaches the invention of claims 1 and 13, and further teaches: generating metadata of a VoIP call packet including the reaction information and the position (Clark: “The components of user input data that may be useful for call-tuning may include at least one of: a timestamp of the user input data, a duration of the user input data, positioning of the user input data relative to the displayed video, or an identifier of the user input data, e.g. an identifier associated with a specific mask, audio sticker, or emoji,” Col. 9, lines 1-15); and sending the metadata to the at least one other user (Clark: “During the call, the operators of the client devices 110 may use their respective client devices to create user input data 140, which may be sent from the client device 110 to the messaging system 120, and to the other client device(s) on the call. The user input data 140 may comprise, for example, one or more of: an audio sticker, a mask, a reaction, an emoji, a doodle, or a mood,” Col. 3, lines 52-58), wherein the sending causes the indication of the reaction to be displayed on a screen of a computer apparatus of the at least one other user based on the metadata (Clark: “A mask may comprise a graphical effect applied to a live video image. A mask may temporarily alter the appearance of the video image, for example, by applying different colors, lighting, accessories such as glasses, hats, hairstyles, animations, or any other visual effect. A mask may appear to overlay the video image displayed on the mobile device receiving the video image,” Col. 5, lines 16-33).

Regarding claims 9 and 19, Siddique-Clark-Dorner teaches the invention of claims 1 and 13, and further teaches displaying an object matched to the reaction at a location on one of the VoIP call screen or the content sharing screen based on the .

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddique-Clark-Dorner as applied to claims 1 and 13 above, and further in view of U.S. Pub. No. 2010/0064307 (“Malhotra”).

Regarding claims 11 and 20, Siddique-Clark-Dorner teaches the invention of claims 1 and 13, and further teaches managing the information about the shared media content and the reaction information as a message received in the chatroom (Dorner: “The user profile data of that user can also include a sequential history of interactions performed by that user. Each interaction can include a code corresponding to a content viewing event (e.g., a serial number of a video or other content identifier), a time stamp of the time of the interaction, and additional data representing a reaction timeline of the user while viewing the content and/or keywords or textual responses submitted by the 

Regarding claim 12, Siddique-Clark-Dorner teaches the invention of claim 1, and further teaches a non-transitory computer-readable record medium storing instructions that, when executed by at least one processor, cause the at least one processor to implement the reaction display method of claim 1 (Clark: Fig. 12; Col. 18, lines 39-67).

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddique-Clark-Dorner as applied to claims 1 and 13 above, and further in view of U.S. Pub. No. 2009/0312065 (“Wang”).

Regarding claims 2 and 14, Siddique-Clark-Dorner teaches the invention of claims 1 and 13, but fails to expressly teach: recognizing coordinates on the VoIP call screen or the content sharing screen at which the reaction is input as the position. Wang teaches recognizing coordinates on a screen at which the reaction is input as the position (“If the emoticon is generated as touch data, when the user selects the emoticon and selects a point where the emoticon is to be located, the mobile communication terminal 200 may display the emoticon on the established coordinates where the emoticon is to be located. As explained above, the mobile communication terminal 200 may store the touch data by associating the touch data with the image data in the storage module 230. In this instance, the touch data will include the type of emoticon, the time information, and the coordinate information,” ¶ [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate emoticon coordinates, as taught by Wang, into Siddique-Clark-Dorner, to increase user enjoyment by associating emoticons with image data.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddique-Clark-Dorner as applied to claim 4 above, and further in view of Wang.

Regarding claim 5, Siddique-Clark-Dorner teaches the invention of claim 4, but fails to expressly teach specifying a screen corresponding to coordinates of the position among the VoIP call screen and the content sharing screen as the reaction target. Wang teaches specifying a reaction target based on coordinate information (“If the emoticon is generated as touch data, when the user selects the emoticon and selects a point where the emoticon is to be located, the mobile communication terminal 200 may display the emoticon on the established coordinates where the emoticon is to be located. As explained above, the mobile communication terminal 200 may store the touch data by associating the touch data with the image data in the storage module 230. In this instance, the touch data will include the type of emoticon, the time information, and the coordinate information,” ¶ [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate emoticon coordinates, as taught by Wang, into Siddique-Clark-Dorner, to increase user enjoyment by associating emoticons with image/video data.

Claims 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddique-Clark-Dorner as applied to claims 4 and 16 above, and further in view of U.S. Pub. No. 2018/0160055 (“Taine”).

Regarding claims 7 and 17, Siddique-Clark-Dorner teaches the invention of claims 4 and 16, but fails to teach specifying a particular user corresponding to the reaction target among a plurality of other users participating in the VoIP call, and sending the reaction information and the position to the particular user. Taine teaches .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddique-Clark-Dorner as applied to claim 1 above, and further in view of Taine.

Regarding claim 21, Siddique-Clark-Dorner teaches the invention of claim 1, but fails to teach displaying an object matched to the reaction at a first location on the content sharing screen and a second location on the VoIP call screen, the first location being based on the position, and the second location corresponding to the user. Taine teaches displaying an object matched to the reaction at a first location (Fig. 1E, 122-2) on the content sharing screen (Fig. 1A, main window 104) and a second location on the 122-2 on Jack's display and flies to Jack's cheek, ¶ [0050]; “Graphics data may be transmitted as a media effect and applied to the displays of other users. The second participant's display is shown in the bottom half of FIG. 1G. In this example, Jack is displayed in the preview window, and the line/shape 128 is drawn in the appropriate location in the preview window,” ¶ [0057]), and the second location corresponding to the user (Fig. 122-1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate effects, as taught by Taine, into Siddique-Clark, to simplify application of effects in a video conversation, thereby increasing user engagement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455